 1
     CHARLES S. PAINTER (SBN 89045)
 2   cpainter@ericksenarbuthnot.com
     REBECCA L. MENENDEZ (SBN 262487)
 3   rmenendez@ericksenarbuthnot.com
     ERICKSEN ARBUTHNOT
 4   100 Howe Avenue, Suite 110 South
     Sacramento, CA 95825-8201
 5   (916) 483-5181 Telephone
     (916) 483-7558 Facsimile
 6
     Attorneys for Defendant, PAPÉ TRUCKS, INC.
 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ROGER DRIVER,                                   )   Case No.: 2:17-CV-01968- KJN
                                                     )
12                  Plaintiff,                       )
                                                     )   DEFENDANT PAPÉ TRUCKS, INC.’S
13   vs.                                             )   STIPULATION & ORDER FOR LEAVE
                                                     )   TO FILE THIRD PARTY COMPLAINT
14   PAPÉ KENWORTH; THE PAPÉ GROUP,                  )
     INC.; PAPÉ TRUCKS, INC.; PAPÉ                   )
15   TRUCK LEASING, INC.; PAPÉ                       )
     PROPERTIES, INC.; PAPÉ MATERIAL                 )
16   HANDLING, INC.; PAPÉ MACHINERY                  )
     HANDLING, INC.; ENGINEERED                      )
17   PRODUCTS, A PAPÉ COMPANY ; PAPÉ                 )
     D.W., INC.; and DOES 1-100                      )
18                                                   )
                    Defendants.                      )
19                                                   )
     ___________________________________
20

21          1.      WHEREAS Federal Rule of Civil Procedure, Rule 14 allows a defendant to add
22   a Third-Party Defendant anytime by leave of court or by written consent of the adverse party,
23   such leave shall be freely given where justice so requires.
24          2.      WHEREAS Plaintiff, ROGER DRIVER filed a Complaint against Defendant
25   PAPÉ, a copy of which is attached hereto as Exhibit “A.” PAPÉ answered the complaint on
26   December 18, 2017. Thereafter, it was determined that a third party action existed against Jomar
27   Investments, Inc. dba New Life Transport Parts Center (hereinafter known as “New Life”). That
28



     DEFENDANT’S STIPULATION & ORDER FOR LEAVE TO FILE THIRD PARTY COMPLAINT
     17-089/PLEADING.012                  - 1 -
     CSP:RLM:ess
 1
     is the company whose load Plaintiff was unloading when he was injured. It will be alleged that
 2
     they negligently loaded the truck, making unloading unsafe to Plaintiff and others.
 3
             3.     WHEREAS accordingly, in order to bring all parties necessary for a full
 4   adjudication, it is necessary for PAPÉ to formally assert its Third-Party Complaint for indemnity
 5   and contribution against NEW LIFE for those damages alleged by Plaintiff, ROGER DRIVER.
 6           4.     WHEREAS as mentioned, NEW LIFE loaded the trailer that caused injury to
 7   Plaintiff.
 8           5.     WHEREAS PAPÉ has denied liability to the Plaintiff, but asserts that if held
 9   liable to Plaintiff, PAPÉ is entitled to indemnification and/or contribution for NEW LIFE’S
10   negligence contributing to the loss alleged in the original Complaint.
11           6.     WHEREAS Third-Party Plaintiff is entitled to indemnity and/or contribution
12   from Third-Party Defendants for Third-Party Defendants’ acts including:
13           As to NEW LIFE :
14                  a.        negligence in training its employees in the proper and safe loading of a
15                            trailer;
16                  b.        negligent supervision and oversight of its employees when loading a
17                            trailer; and
18                  c.        negligent loading of the subject trailer.

19           WHEREFORE, Defendant and Plaintiff request the Court enter an ORDER allowing

20   PAPÉ to Add Third-Party Defendant and permit the filing of the Third-Party Complaint as

21   attached as Exhibit B.

22           IT IS SO STIPULATED:

23   DATED: June 5, 2019
                                                           ERICKSEN ARBUTHNOT
24
                                                           /S/ Rebecca L. Menendez
25                                               By
                                                           CHARLES S. PAINTER
26                                                         REBECCA L. MENENDEZ
                                                           Attorneys for Defendant,
27                                                         PAPÉ TRUCKS, INC.
28



     DEFENDANT’S STIPULATION & ORDER FOR LEAVE TO FILE THIRD PARTY COMPLAINT
     17-089/PLEADING.012                  - 2 -
     CSP:RLM:ess
 1   DATED: June 4, 2019
                                                       CUTTER LAW P.C.
 2
                                                       /S/ Celine E. Cutter
 3                                            By
                                                       C. BROOKS CUTTER
 4                                                     CELINE E. CUTTER
                                                       Attorneys for Plaintiff, ROGER DRIVER.
 5

 6

 7

 8                                              ORDER
 9          Based on the stipulation of the parties, and on good cause appearing, the Court enters the
10   foregoing ORDER permitting PAPÉ to Add Third-Party Defendant and permit the filing of the
11   Third-Party Complaint.
12          IT IS SO ORDERED.
13   Dated: June 11, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     DEFENDANT’S STIPULATION & ORDER FOR LEAVE TO FILE THIRD PARTY COMPLAINT
     17-089/PLEADING.012                  - 3 -
     CSP:RLM:ess
